Citation Nr: 0530781	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-22 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including based on herbicide 
exposure.

2.  Entitlement to service connection for skin disorders, 
including based on herbicide exposure.

3.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse
ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
January 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in the St. Petersburg, 
Florida, that denied service connection for COPD and for a 
skin condition classified as rosacea with rhinophyma.  The RO 
also denied an application to reopen a claim for service 
connection for PTSD.  

Initially, the Board addresses the appropriate 
characterization of the issue involving a psychiatric 
disorder, including PTSD.  In September 1985, the RO denied 
service connection for PTSD based on the veteran's failure to 
prosecute his claim; the RO noted that the veteran did not 
report for a VA examination and that there was insufficient 
evidence of record to evaluate.  In February 2002, the 
veteran sought service connection for a "nerve problem"; 
the RO deemed this correspondence as amending an August 2001 
claim for service connection for lung and skin disorders and 
treated it as an application to reopen the claim for PTSD 
that had been disallowed in September 1985.  However, on 
review of the record, the Board determines that the veteran 
actually had abandoned the original claim seeking service 
connection for PTSD.  See 38 C.F.R. § 3.158 (2005).  
Therefore, the February 2002 claim is a new claim of service 
connection for a psychiatric disorder, including PTSD.  The 
above caption reflects the appropriate issues on appeal.  

Due to equipment failure, an official transcript could not be 
made of a video conference hearing held before the Board in 
August 2005.  The veteran and his wife testified via video 
conference before the Board again in October 2005.  
Therefore, in view of the two separate hearings, this appeal 
must be decided by a Board panel.  See 38 C.F.R. § 20.707 
(2005).

The claims for service connection for a pulmonary disorder 
and for a psychiatric disorder, including PTSD, are addressed 
in the REMAND portion of this decision and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  All required notices and assistance to the appellant have 
been provided, and all evidence needed for disposition of the 
claim has been obtained.

2.  Skin disorders are not shown to have been present in 
service or for many years thereafter, nor are they the result 
of any incident or incidents of military service, including 
exposure to herbicides.  


CONCLUSION OF LAW

Skin disorders, including based on herbicide exposure, were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a December 2001 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in August 2002.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the RO.  The December 2001 letter from the RO advising the 
claimant of his rights and responsibilities in VA's claims 
process predated the initial RO decision in this case from 
August 2002.  The record also includes a June 2003 statement 
of the case.

VA has also fulfilled its duty to assist the veteran.  The 
claimant's service medical records are on file, as are his VA 
medical records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from non-VA medical sources have also been obtained.  
VA has obtained all relevant and available evidence that has 
been identified with respect to the skin disorder claim.    

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  The 
Board now turns to the merits of this claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116; 38 C.F.R. § 3.307(a).

In addition, a veteran who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).
 
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 61 Fed. Reg. 41,442-41,449 and 57,586-57,589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran contends that he returned from service with a 
rash on his face; that the rash later involved the neck, 
arms, back and feet; and that he has residual scarring as a 
result of that rash.

The veteran's service medical records are negative for skin 
defects.  The skin was normal on a December 1970 separation 
examination.  

Skin disorders were first confirmed by a VA examiner in June 
2002, i.e., approximately 30 years after the veteran's active 
service.  

On VA skin examination in June 2002, the examiner stated that 
claims file had been reviewed.  The diagnosis was rosacea 
with rhinophyma of the nose.  The examiner opined that this 
condition was unrelated to Agent Orange exposure or to 
military service.  An additional diagnosis was Bateman 
(senile) purpura of the forearms, which the examiner 
attributed to chronic sun exposure and aging.  

The veteran's current skin disorders (rosacea and Bateman 
(senile) purpura) are not among the conditions listed above 
at 38 C.F.R. § 3.309(e).  Therefore, he is not entitled to a 
grant of service connection for a skin disorder on a 
presumptive basis.  

Moreover, there is no competent evidence attributing any of 
his skin disorders to herbicide exposure while he was in 
Vietnam.  Indeed, the June 2002 VA skin examination ruled out 
a relationship between his current skin disorders and 
exposure to Agent Orange.  Thus, service connection for his 
skin conditions is not warranted based on direct service 
connection principles either.  

For these reasons, the claim for service connection for skin 
disorders must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; see Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for skin disorders, including based on 
herbicide exposure, is denied.


REMAND

Additional development is required with respect to the claims 
for service connection for COPD and for a psychiatric 
disorder, including PTSD.

COPD 

The veteran contends that he developed a breathing problem 
during service and has continued to have lung problems 
throughout the years since service.  

His service medical records are negative for lung defects.  
The lungs were evaluated as normal, and a chest x-ray was 
negative on the examination in December 1970 for service 
separation.  

A November 1973 non-VA X-ray found the veteran's lung fields 
to be clear, and the impression was that of a negative chest 
examination with no evidence of any pneumonia.  A June 1976 
non-VA X-ray indicated possible COPD; this was more than five 
years after the veteran's active service.  

Subsequent medical records from a private physician and from 
VA, dated in 2002, confirm the presence of COPD, including 
emphysema.  

A VA pulmonary examination was performed in June 2002.  
Appearing to have relied on the veteran's history and 
symptoms, the VA examiner stated that the veteran's COPD was 
more related to his lifelong cigarette smoking than to Agent 
Orange exposure.  However, the examiner also opined that 
Agent Orange exposure contributed to the veteran's lung 
disease process.  

Initially, the Board notes that the veteran's current lung 
disorder (COPD) is not among the conditions listed above at 
38 C.F.R. § 3.309(e).  Therefore, service connection for his 
lung disorder is not warranted purely on a presumptive basis.  

But the record also includes the June 2002 VA examination 
opinion that exposure to Agent Orange contributed to his 
COPD, i.e., that such exposure played a part in the inception 
or development of COPD.  See Combee, supra. 

On remand, the RO must seek to obtain VA medical records and 
must schedule the veteran for an examination.

The veteran has indicated that he has been treated at the VA 
medical facility in Bay Pines, Florida, from the 1980s, 
including an Agent Orange examination approximately in 1982.  
At his first hearing, although the transcript is not 
available due to technical difficulties, he also testified 
that he was treated for spots on his lungs at the Bay Pines 
VA facility in 1971 (that is, very soon after separation from 
service).  In a March 2002 letter, the RO described its 
efforts to obtain records of this VA treatment.  However, the 
letter indicates that the RO has "not received any 
assistance from Bay Pines."  This does not satisfy the 
requirement that VA "make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency."  38 C.F.R. § 3.159(c)(2).  The lack of assistance 
from the Bay Pines VA facility is not the equivalent of a 
conclusion "that the records sought do not exist or that 
further efforts to obtain those records would be futile."  
Ibid.  

In addition, further examination is needed.  Whereas other 
examinations (June 2002 psychiatric and skin diseases 
examinations) specifically noted that the claims folder had 
been reviewed, the June 2002 respiratory diseases VA 
examination did not mention any review of the claims folder 
evidence.  Nor did the respiratory diseases examination 
discuss such potentially relevant findings as a completely 
negative 1973 chest X-ray.  The lack of reference to 
historical clinical data raises questions as to the 
sufficiency of the examination.  On remand, the examiner 
should review the entire claims folder, should discuss the 
medical history in its entirety, and should assess the 
current nature and etiology of any pulmonary disorder, 
including COPD, as well as the possibility of any 
relationship between the veteran's active service (including 
herbicide exposure) and any current pulmonary disorder. 


Psychiatric disorder, including PTSD

The veteran had service in Vietnam, from August 1969 to 
November 1970, with the Naval Mobile Construction Battalion 
74.  He has been awarded the Combat Action Ribbon.  The Board 
concludes that he served in combat in Vietnam.  

A May 22, 1970, service medical record shows that a mental 
health clinic had referred the veteran to the emergency room.  
There had reportedly been a hospitalization at MacDill Air 
Force Base, from May 7 to 8, 1970, for a possible psychotic 
episode, during which time he could not remember recent 
events.  (The Board notes that attempts to obtain medical 
records of treatment at MacDill Air Force Base have been 
unsuccessful).  On May 18, 1970, he had reportedly sustained 
head injury when his brother, wearing brass knuckles, beat 
him on the head.  

At the time of the referral to the emergency room, the 
veteran complained of depression, dizzy spells and loss of 
balance.  He was to be evaluated for possible organicity 
stemming from head trauma.  Provisional diagnoses were 
anxiety neurosis and possible deficient personality; rule out 
psychosis.  No psychiatric defects were noted on the December 
1970 examination for service separation.  

The veteran was treated at a private medical facility in 
November 1973 for multiple drug overdose.  He was again 
hospitalized at a private facility in April 1976 in 
connection with evaluation following charges lodged against 
him for assault and/or battery.  The diagnoses were anxiety 
neurosis and possible dissociative reaction.  

The veteran was admitted to a VA hospital in July 1985.  The 
admission note indicates excessive use of alcohol and a 
recent assault on his wife.  The diagnoses were adjustment 
disorder with mixed disturbance of emotions and conduct; and 
chronic recurrent alcohol abuse.  September 1999 medical 
records reflect the veteran's treatment at a VA medical 
facility.  The diagnoses were heroin detoxification and 
history of depression.

On VA psychiatric examination in June 2002, the veteran 
reported having been in a Naval construction battalion in 
Vietnam.  According to the examiner, the veteran did not 
appear to have combat experience and had never been wounded.  
The examiner reported claims file review.  The diagnoses were 
alcohol dependence and undifferentiated somatization 
disorder.  In reaching that diagnostic formulation, the 
examiner noted that the veteran presented with multiple, 
vague complaints that he attributed to an injury that 
reportedly occurred during military service; however, this 
could not be corroborated from the claims file.  As such, 
undifferentiated somatization disorder might reflect a 
pattern of behavior that developed after military service.  
The examiner also concluded that the principal source of the 
veteran's problems was his history of alcohol dependence.  

On VA outpatient psychiatric evaluation in July 2003, the 
veteran reported nightmares of experiences in Vietnam.  He 
stated that he had been a psychiatric inpatient during 
military service in 1969 because of severe paranoia.  He 
related that he had military duty in Vietnam with the Navy 
"See Bees."  He reported being involved in fire fights with 
the enemy while in the course of constructing a base for 
Marines.  He related that he felt a constant fear of death at 
the time and witnessed the deaths of fellow servicemen.  He 
indicated he had been rescued by helicopter from an advancing 
enemy force.  The diagnoses were PTSD/depressed and alcohol 
abuse by history.  There is no indication from the treatment 
entry that the psychiatric examiner had reviewed the claims 
file.  

At the veteran's October 2005 video conference hearing, he 
testified that he and about 300 to 400 other service members 
were nearly killed when a rocket exploded in Vietnam, right 
near a makeshift theater where they were watching a film 
about a military situation.  His spouse testified that the 
veteran experienced nightmares after he returned from 
Vietnam; that he sometime became agitated and violent; and 
that he sometimes walked the perimeter of the house.  

In this case, the June 2002 VA psychiatric examiner, who 
ruled out a diagnosis of PTSD, reported claims file review, 
yet concluded the veteran had not been involved in combat.  
Since that examiner found the veteran had not been in combat, 
he may well have concluded that any claimed stressors must 
not have occurred.  However, as mentioned above, the evidence 
shows that the veteran did, in fact, participate in combat.  
As well, the Board finds that the veteran's claimed 
stressors, although not clearly delineated, are nevertheless 
consistent with the circumstances of his combat service.  The 
occurrence of stressors, in contrast with their sufficiency 
to support a diagnosis of PTSD, is a matter for adjudicators 
rather than medical practitioners to determine.  

The July 2003 VA outpatient psychiatric evaluation, by 
contrast with the June 2002 VA psychiatric examination, 
diagnosed PTSD; however, the PTSD diagnosis was not informed 
by claims file review.  It appears that the diagnosis relied 
on the examiner's acceptance of the veteran's alleged combat 
stressors.  In any event, on the current record, the Board 
believes that inadequacies exist as to each of the most 
recent psychiatric evaluations, and that further development 
must follow to remedy those inadequacies.  

Accordingly, these claims are REMANDED to the RO for the 
following actions:  

1.  Obtain copies of VA medical records 
from the Bay Pines, Florida, facility 
from 1971 to the present.  If the search 
for records is unsuccessful, the VA 
facility in Bay Pines, Florida, must 
specify the results of its search for the 
requested records, and the RO should 
inform the veteran of the results of the 
search for these records.

2.  Schedule the veteran for a 
respiratory examination to assess the 
current nature and etiology of any 
pulmonary disorder, including COPD.  The 
examiner should review pertinent 
information in the claims folder, should 
discuss the medical history in its 
entirety, and should assess the current 
nature and etiology of any pulmonary 
disorder, including COPD, as well as the 
possibility of any relationship between 
the veteran's active service (including 
herbicide exposure) and any current 
pulmonary disorder. 

3.  Schedule the veteran for a 
psychiatric examination.  The claims 
folder must be made available to the 
examiner.  The purpose of the examination 
is to obtain a medical opinion responding 
to the following questions:

-- Does the veteran have PTSD, and if 
so, is it related to combat experiences 
during military service?  

-- If it is determined that he does not 
have PTSD, then what is/are the correct 
diagnosis/diagnoses of any current 
psychiatric disorder/s now present?  

-- After identifying the nature of the 
veteran's psychiatric disorder/s, then 
the examiner should respond to the 
following questions:  Is it at least as 
likely as not that any verified 
psychiatric disorder had its onset in 
service; that a psychosis, if now 
present, was manifested during service 
or within the first postservice year; or 
that any current psychiatric disorder is 
otherwise attributable to service?  

4.  Then, readjudicate the claims for 
service connection for  COPD and for 
psychiatric disorder, including PTSD.  If 
either decision remains adverse to the 
appellant, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  Then, 
return the case to the Board for its 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



		__	
	MARK W. GREENSTREET	GARY L. GICK
	             Veterans Law Judge                                       
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
	PANAYOTIS LAMBRAKOPOULOS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


